Mr. President, on your election as President of the United Nations General Assembly at its thirty-first session, it gives me great pleasure to congratulate you in the name of the Yemen Arab Republic delegation. I wish you success in carrying out the deliberations of this current session in order to achieve positive results which will enhance the aspirations of the peoples throughout the world for peace, integration and close co-operation in various fields, free from exploitation, control and domination.
87.	As I congratulate you on your election to this high office, allow me also to congratulate, through you, the Government of Sri Lanka and its friendly people, with whom and with whose national leadership we have strong links within the framework of the principles and goals of the non-aligned movement. This movement has contributed and still contributes to the drawing of a framework for an independent policy for the third-world countries, aiming at eliminating the obstacles which hinder the growth, development and co-operation of their peoples, and seeking to narrow the gap between industrialized and developing countries.
88.	Mr. Gaston Thorn, Prime Minister of Luxembourg, your predecessor as President of the last session, has conducted with great tact the debates of this Assembly.
89.	Allow me also to express the deep appreciation of my Government for the valued efforts which the Secretary-General, Mr, Kurt Waldheim, is undertaking for enhancing the importance of this Organization, and for his constant dedication for ensuring the safety and freedom of all peoples. His courageous role in seeking a solution for the questions of Cyprus, the Middle East, Africa and other regions in our agitated and often changing world made a very good impact, for it emphasized the importance of this world Organization as a necessary and indispensable tool for directing the international community toward finding just solutions for problems arising from aggression, intimidation and foreign occupation, as well as putting an end to the domination and exploitation of poor States by rich States. A person characterized by wisdom, insight and experience such as Mr. Waldheim deserves the co-operation and support of all Member States during the coming period of activities which is marked by complexity and challenge.
90.	The Yemen Arab Republic welcomes the Republic of Seychelles to the membership of our international Organization emphasizing the universality of this world body. The Government of the Yemen Arab Republic would also like to address a sincere appeal to some of the permanent members of the Security Council to avoid misusing their veto power to deny other nations their right to join, and become full Members of, the Organization, thereby enabling them to contribute to the crystallization of the aspirations of their peoples and to participate within the international family towards finding solutions for all the problems which are the responsibility of the United Nation* as a free forum for the peoples of the world, without any discrimination or special considerations.
91.	The Yemen Arab Republic expresses its deep concern for the obstruction of the implementation of United Nations resolutions and recommendations dealing with serious and essential questions relating to. the new international economic order. Hits order is the result of the efforts of the overwhelming majority of nations throughout the world and an expression of their determination to initiate and formulate resolutions which will bring about a fundamental change designed to reform and rectify the relations prevailing in the world of economics, trade and the international monetary order in such a way as to ensure equal opportunities and balance in these areas.
92.	The General Assembly at its sixth special session adopted resolutions 3201 (S-VI) and 3202 (S-VI) on the Declaration and the Program of Action for the Establishment of a New International Economic Order. At its twenty-ninth session, the Assembly adopted resolution 3281 (XXIX), which laid down the foundations for the implementation of the new international economic order. The Assembly, by its resolution 2626 (XXV), had also approved the International Development Strategy for the Second United Nations Development Decade, which was confirmed during the seventh special session by its resolution 3362 (S-VII) stressing the importance of cooperation between the industrialized and the developing countries in the fields of trade, industry, science, technology and all other economic fields since this co-operation would contribute to the consolidation of peace and security amongst the nations of the world. We hope that the efforts being made to reassess this Strategy will be successful.
93.	The resolution of the Fifth Conference of Head* of State or Government of Non-Aligned Countries, held in Colombo last August [see A/311197; annex IV] emphasized the belief of non-aligned States in the principles and goals of the United Nations. They also emphasized that the adherence of States, whether big or small, to the principles of the Charter, persistence in implementing all of its provisions, as well as harmony and coexistence between different systems are the only way to achieve a better life for mankind as a whole. These principles are embodied in the political and economic declarations of the Conference of non-aligned States in Colombo [ibid., annexes I and II], as well as the Action Program for Economic Co-operation [ibid., annex III]. The documents of this historical Conference should be seriously and fully taken into consideration during the proceedings of this session.
94.	What mainly concerns the human community today is the constant concentration, particularly on the part of the big Powers, on increasing the production of lethal weapons which threaten the world with destruction and annihilation. The annual expenditure of over $300 billion exclusively on armament is conclusive evidence of the proliferation of nuclear and destructive weapons. Today, more than ever before, the United Nations is called upon to make an effective and constructive contribution to reaching a universal agreement to put an end to the arms race and to achieving complete elimination of the existing arms in order to protect mankind-which has already suffered tragically in the past two world wars-from the scourge of a third war which could very well annihilate our planet.
95.	The Yemen Arab Republic stresses once again the need for detente. The Helsinki Declaration  should include a larger geopolitical area so that the Mediterranean, the Red Sea and the Indian Ocean would become peace zones, free from the presence of foreign bases and naval fleets. The Declaration should go beyond its present scope in order to cover wider regions in Asia, Africa and Latin America.
96.	There are also other questions which are equally important relating to international trade, the restructuring of its foundations, the reorganization of the world economic order, and the balancing of the prices of raw materials and manufactured goods. The rich and developed States should take swift and effective initiatives to prevent further complication of the international situation, being guided in this by the resolutions of the United Nations, the specialized agencies and conferences of an international character, especially that of the Fifth Conference of non-aligned States, whose political and economic resolutions are characterized by precision of statement and objectivity. The Conference enhanced the Charter of the United Nations and restored the confidence of the majority of nations throughout the world in the effectiveness of this Organization at present and in the future, and the belief of the nations all over the world in the role of the United Nations to prevent mankind from self-destruction.
97.	The peoples of the Middle East, cannot be sure of their security and peace as long as the racist Government of Israel refuses to withdraw its forces from the occupied Arab territories and to restore the inalienable rights of the Palestinian people. Israel today practices sea piracy in the territorial waters of other countries, and takes advantage of the American presidential elections as a propitious political occasion for exercising its well-known hobby of political blackmail, pushing the big Powers to their ruin in order to serve its continuous and illegitimate ambitions and to conceal the strengthening of its disgraceful, racist, and aggressive policy.
98.	The peoples of Palestine, Namibia, Zimbabwe and Azania struggle daily for the achievement of their freedom, self-determination and independence. The indications of their near victory are certain and reassuring. The people of Palestine -whose land has been occupied for almost 30 years by Zionism and who have been rendered refugees- are struggling today to defend their freedom and dignity, their right to survive, to live in peace on their own land and to regain their national rights. This people, who are represented in their just struggle by the Palestine Liberation Organization, will continue their struggling march, and will overcome all the obstacles which hinder their struggle against Israel and the racist Zionist regime, until they achieve victory.
99.	The odious acts of aggression committed every day by the forces of the Zionist occupation against innocent men, women and children in the occupied West Bank, the consolidation of Zionist settlements, the desecration of holy Islamic shrines, the confiscation of lands, the changing of the historical and demographic character of the area in order to sanction Israel's illegitimate presence in Palestine and to perpetuate its occupation of the Arab territories all this cannot escape the notice of the international community and cannot continue without international condemnation and disapproval and the adoption of urgent and practical measures in order to eliminate these actions.
100.	The Yemen Arab Republic is also deeply concerned with the situation prevailing under the two racist regimes in Southern Rhodesia and South Africa, whose Governments daily commit repulsive crimes against African citizens. My Government joins the international community in strongly condemning these crimes.
101.	Resolutions have been repeatedly adopted; however, the misuse of the veto power has prevented the implementation of sanctions against Israel and South Africa. This has led a large number of Member States to call for fundamental amendments to the Charter of the United Nations.
102.	The United Nations, therefore, is called upon today to seriously consider effective measures to solve the Palestine question, to achieve the total withdrawal of Israeli forces from the occupied Arab territories, and to implement its resolutions in such a way as to ensure the recognition of the national rights of the Palestine people, including their right to self-determination and the establishment of their national authority in Palestine.
103.	The Yemen Arab Republic also reaffirms the right of the Arab States to permanent control over their natural resources in the occupied territories.
104.	The situation confronting the peoples of Namibia, Zimbabwe and Azania is a source of increasing concern. The United Nations, through its specialized committees, especially the Fourth Committee, which deals with decolonization, should take into consideration and supervise all political and constitutional initiatives envisaged for putting an end to injustice, terror, racial discrimination, apartheid and the white minority regimes, so as to enable the African majority to rule its own territory and people, in closer co-operation with the African Member States and with OAU, and to avoid the dangers arising from foreign intervention, which often have negative effects on the future of the peoples of the African continent.
105.	Mr. President, your continuous efforts have contributed to a large extent to the success achieved so far by the Third United Nations Conference on the Law of the Sea. In order to ensure that nations adhere to and respect the provisions of this new law, they should be compatible with the principle of equal rights of States and should emphasize the absolute sovereignty of coastal States over straits within their territorial waters. All efforts made in this context should be devoted to the interests and well-being of the peoples of the world, without prejudice to the sovereign rights of States. This was the position of the Yemen delegation which participated in all meetings and conferences on this subject and which presented more than one proposal as a compromise solution for problems which were discussed and on which the participating delegations had different viewpoints. In these proposals we emphasized the need to adhere to the principle of innocent passage in straits and to oblige war vessels and military navigation to be committed to the principle of prior authorization or notification. We hope that the coming sixth session, which is scheduled for May 1977, will provide greater opportunities leading to the formulation of a convention governing the law of the sea in order to avoid the threat of unilateral action on the part of the big Powers, which would create confrontations and conflicts and therefore lead to instability in international relations.
106.	Severe natural disasters have befallen the People's Republic of China and its noble people, who have shown an extraordinary capacity for perseverance and endurance in times of distress. The Chinese people have reaffirmed their self-reliance in rebuilding within a short period of time what earthquakes had destroyed.
107.	The peoples of the third world received with deep sorrow the news of the death of the great leader of the Chinese people, Chairman Mao Tsetung. The world has lost a wise leader who accomplished miracles for his people. He was a source of inspiration and an ideal for a large number of world leaders, especially among the countries of the third world, who followed his example and his steps.
108.	The Yemen Arab Republic shares the grief of the Chinese people and from this international forum pays homage to the late leader Mao Tsetung and wishes the friendly Chinese people continuous prosperity and progress.
109.	The Yemen Arab Republic devotes special attention to the Korean question. It stresses the need for the unification of the Korean people by peaceful means and for the creation of conditions conducive to the continuation of a dialog between the Korean parties concerned.

109. The Yemen Arab Republic also reaffirms its position on the question of Cyprus, which calls for providing the two communities-the Turkish and the Greek-with equal opportunities so as to maintain the unity, independence and non-alignment of the island.
111.	With respect to our region, we support the right of the French Somaliland Djibouti to full and speedy independence, and we welcome the steps taken by the French Government to grant the people of the Territory their independence and right to self-determination.
112.	My country's delegation has heard the statement made at the 22nd meeting by Israel's Foreign Minister, which was delivered in a Nazi and racist spirit, thus confirming the soundness of the resolution adopted by the General Assembly at its last session in which it condemned Zionism as a form of racism and racial discrimination [resolution 3379 (XXX)].
113.	The soul of a new Hitler has been resurrected in this hall to distort facts and to mislead the international community by providing it with incorrect and false information. Israel remains-as its Foreign Minister wants it to be-the most stable, developed and peaceful State, while everything surrounding it does not even deserve to exist. Israel, which has parachuted arms and military materials into Lebanon and contrived to open tobacco factories employing 20 Lebanese, while itself suffering from mass unemployment, clearly revealed through the statement of its Foreign Minister its real goal-namely, the refusal to establish a secular Palestinian State in which Moslem, Christian and Jewish Arabs would live in peace side by side. This part of the Israeli Minister's address only confirms, without any further effort, that the sole, political exploiter of the Lebanese war tragedy and the red source of death for both Lebanese and Palestinians is Israel.
114.	The human touches contained in the Israeli delegation's address before this Assembly are but an actual reaction to its guilt complex -the guilt Israel feels in continuing to occupy the territories of others, displacing an entire nation and its people from its land and home, desecrating the holy places in occupied Palestine, insulting the countries of the third world, and failing in its concealed attempts to justify its rejection of all the resolutions of this Organization. Finally, Israel repeats its song of peace in the Middle East: peace outside the framework of the United Nations, outside the framework of the Security Council and outside the framework of the Geneva Peace Conference on the Middle East. All these facts confirm that the soul of a new Hitler has been resurrected. The international community is surprised to see that those who for a long time have practiced financial and political blackmail against European people are the new image of the odious Nazi soul, and have not revealed themselves as such against the other peoples in the Middle East.
115.	I shall not dwell long on this subject. Israel's slogan towards the Arab people remains the same: distortion of facts, concealment of its aggressive and expansionist intentions and exaggeration of its need for money, peace and protection. Israel remains isolated from the international community. No one shares its isolation except the racist regimes in Africa and other isolated groups in a few European countries and the United States, which have not yet fully understood all the relevant facts. As every day 
passes, however, the light of truth becomes brighter, and Europe and the United States will become free of the influence of intellectual terrorism which has become a deep-rooted tradition of the Israeli policy. The European and American public are discovering the heavy losses sustained by their national interests as a result of the unjust support given to the Israeli point of view. This is the only comment of the delegation of the Yemen Arab Republic on the Israeli delegation's statement at this juncture.
116.	Finally, the Yemen Arab Republic, while reviewing all the problems which afflict the world, modestly tries to exceed its limited potential in order to make the goal of co-operation and understanding among the States of the Arabian peninsula and the Gulf a good model to be followed in international relations so as to ensure the progress of the peoples of the area and the constructive and purposeful contribution by its Governments in all aspects which would contribute to peace, development and equal co-operation between all nations of the world. Moreover, we in the Yemen Arab Republic seek to resolve many of the regional conflicts quietly and with a sense of responsibility including even those conflicts which constitute deliberate or unintentional violation of our territorial waters and territory. By this behavior we affirm our full adherence to, and respect for, the United Nations Charter and international law in. finding appropriate solutions through dialog and bilateral and cordial contacts. We hope that this world Organization will remain strong, firm, effective and able to face its heavy responsibilities without faltering or hesitating in the case of all challenges until peace prevails throughout the world and until tension and the specters of war and conflicts disappear completely from the international arena so as to achieve welfare and stability for all peoples. We sincerely believe that the thirty-first session of the General Assembly will pave the way for a more equitable, stable and secure future for all peoples throughout the world. It is the responsibility of all of us in this Assembly to assure the highest degree of success to the proceedings of the current session.
